Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 25, 2016

                                     No. 04-16-00226-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                    Lauro Eduardo RUIZ,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4068
                       Honorable Andrew Carruthers, Judge Presiding


                                       ORDER

        The State’s Motion for Extension of Time to file their Brief is GRANTED. The State’s
Brief is due on June 14, 2016.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court